Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 12 August 2020, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method and systems for determination of interruptibility. The limitations of:
Claim 1, which is representative of claims 8 and 15
gathering data about a task performed by a user; […]; determining a task estimate […], wherein the task estimate is a time estimate for the task being performed by the user; tracking a task performance of the user in real time, wherein the task performed by the user is within a software program; determining an interruptibility of the user; and providing the interruptibility of the user.
, as drafted, is a process that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium (Claim 8) one or more non-transitory computer-readable storage media and a processor (Claim 15), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium (Claim 8) one or more non-transitory computer-readable storage media and a processor (Claim 15), the claim encompasses tracking a user’s progress toward a task and making determinations about the interruptibility of the task and providing the user the determination. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium (Claim 8) one or more non-transitory computer-readable storage media and a processor (Claim 15), which implements the identified abstract idea. The one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium (Claim 8) one or more non-transitory computer-readable storage media and a processor (Claim 15) are recited at a high-level of geniality (i.e., general purpose computers; see Applicant’s specification paragraphs [0018]-[0019]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims recite the additional element of “training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model”. The “training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model” steps are recite at a high-level of generality (i.e., training a generic off the shelf machine learning algorithm to make predictions) and amounts to merely linking of the abstract idea to particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium (Claim 8) one or more non-transitory computer-readable storage media and a processor (Claim 15), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model” was considered  generally linking to a particular technological environment. The “training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Gagnon (2021/0098112): paragraph [0076]; Homeyer (2019/0026663): paragraph [0017]; training a machine learning model is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-7, 9-14 and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 9 recite the additional element of “receives data”, however this is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receives data” have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 3-5, 10-12, 16-18 further define the analyzing and tracking of click actions and what the software program is in making determinations of interruptibility, but the claims do not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 6, 13 and 19 recite determinations of similarity, but the claims do not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 7, 14 and 20 recites the additional element of “a dashboard” however this is recited at a high-level of generality (i.e., as a general displaying data) and amounts to merely linking of the abstract idea to particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a dashboard” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Gagnon (2021/0098112): Figure 2, paragraph [0085]; Homeyer (2019/0026663): Figure 5, paragraph [0005]; training a machine learning model is  well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2021/0098112 (hereafter “Gagnon”) in view of U.S. Patent App. No. 2019/0026663 (hereafter “Homeyer”).

Regarding claim 1, Gagnon teaches a method for determining interruptibility (Gagnon: paragraph [0002], “methods, systems and/or computer readable media for viewing, interacting with and interpreting data including medical images”, paragraph [0031], “detect an interruption which takes a user's attention away from the radiological workflow or the CAD system”), the method comprising:
--gathering data about a task performed by a user (Gagnon: paragraph [0015], “receive the motion data and the gaze data from the peripheral processor”, paragraph [0095], “collecting and/or storing information about the user's activities, such as gaze patterns (e.g., using the peripheral data 230)”. Also see, paragraph [0117]. The Examiner notes the information collected is in relation to imaging workflow, and is interpreted to be a task);
--training a machine learning model based on the gathered data, […] (Gagnon: paragraph [0096], “one or more trained gaze model 901 (or models 901) are preferably trained using machine learning, a rule-based algorithm or other methods known to persons skilled in the art (e.g., third-party data sets)”. The machine learning algorithm is trained from the gathered data); […];
--tracking a task performance of the user in real time (Gagnon: paragraph [0099]-[0106], “synchronize and/or coordinate their functions via the eye-tracking analysis module 902, the biometric interaction system 101, and/or the processor(s) 203, 204 included in the workflow environment 100 to preferably optimize data quality and accuracy… visual feedback is presented to the user in a temporally relevant manner… this may preferably include an immediate alert: (i) while reading an image; (ii) immediately before reading an image is expected to conclude; (iii) once an image is finished being read, or (iv) any other span of time relevant to functions being performed by the user… preferably overlaid onto the relevant medical imaging information as seen and/or interpreted by the user 210.”. The Examiner notes as the user views images on the workstation peripheral data is captured and analyzed in real time to provide temporally relevant feedback, this is real time tracking), […];
--determining an interruptibility of the user; and providing the interruptibility of the user (Gagnon: paragraph [0031], “detect an interruption which takes a user's attention away from the radiological workflow or the CAD system”, paragraph [0100]-[0106], “detect when the user 210 is interrupted during the task of viewing and/or interpreting data including image data 60… through the workflow instructor 903, the system 50 preferably creates new workflows 601 (e.g., an alert workflow; not shown) to call attention to the state of the workflow 601 prior to the interruption. For example, graphical features may be overlaid onto the imaging pane 301 to mitigate the effect of the interruption on data viewing and/or interpretation”. The Examiner notes the interruption is determined before the interruption, this is an interruptibility determination and is provided via an alert or graphical features both of which teach what is required under the broadest reasonable interpretation).
Gagnon may not explicitly teach (underlined below for clarity):
--training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model;
--determining a task estimate based on the trained machine learning model, wherein the task estimate is a time estimate for the task being performed by the user;
--tracking a task performance of the user in real time, wherein the task performed by the user is within a software program;
Homeyer teaches training a machine learning model based on the gathered data, wherein the machine learning model is a time series deep learning model (Homeyer: paragraph [0005], “constructing, with one or more processors, a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances”, paragraph [0017], “train a time-estimation model based on historical data”, paragraph [0021]-[0023], “a machine learning model trained on interaction logs from previous usage of a workflow tracking system… recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned”. The Examiner notes Recurrent Neural Network (RNN) is a deep learning model, and time estimation is a time series model);
--determining a task estimate based on the trained machine learning model, wherein the task estimate is a time estimate for the task being performed by the user (Homeyer: paragraph [0005], “estimating time to address software-issue reports describing software bugs or feature requests in software project management computer systems… extracting features of the incomplete workflow instance; applying the extracted features to the time-estimation model; and outputting from the time-estimation model the estimated duration of time”, paragraph [0018], “compare a current WIP amount (e.g., amounts of tasks assigned, or amounts of uncompleted portions of projects assigned) for teams or individuals to such thresholds”);
--tracking a task performance of the user in real time, wherein the task performed by the user is within a software program (Homeyer: paragraph [0005], “obtaining, with one or more processors, a workflow instance that is not completed and includes a task involving… a configuration of a software application; estimating, with one or more processors, a duration of time for the task with the time-estimation model at least in part by: extracting features of the incomplete workflow instance; applying the extracted features to the time-estimation model; and outputting from the time-estimation model the estimated duration of time”, paragraph [0033], “track the status of a plurality of different projects for a plurality of different tenants… manage and track workflows by which these projects are implemented and maintained”, paragraphs [0082]-[0084], “obtain a given instance of a given workflow, as indicated by block 108. The given instance of the given workflow may be a partially completed workflow, which may be obtained in response to a user updating a record corresponding to the given instance of the given workflow via a user interface… estimate an amount of time consumed by a task in the given instance of the given workflow”. The Examiner notes data is entered and tracked, in real time for the actions involving the software application);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a recurrent neural network to make time series predictions and tracking user performance as taught by Homeyer within the interruptibility determination as taught by Gagnon with the motivation of “constraining work in progress (WIP) for a team or individual often increases overall throughput” (Homeyer: paragraph [0018]).

Regarding claim 2, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein the time series deep learning model is a time sequence prediction model (Homeyer: paragraph [0005], “constructing, with one or more processors, a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances”, paragraph [0017], “train a time-estimation model based on historical data”, paragraph [0021]-[0023], “a machine learning model trained on interaction logs from previous usage of a workflow tracking system… recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned”. The Examiner notes Recurrent Neural Network (RNN) is a deep learning model that is a time sequence prediction model see Applicant’s specification paragraph [0052]), and 
--wherein the time series prediction model receives data based on tracking the task performance of the user in real time (Gagnon: paragraph [0099]-[0106], “synchronize and/or coordinate their functions via the eye-tracking analysis module 902, the biometric interaction system 101, and/or the processor(s) 203, 204 included in the workflow environment 100 to preferably optimize data quality and accuracy… visual feedback is presented to the user in a temporally relevant manner… this may preferably include an immediate alert: (i) while reading an image; (ii) immediately before reading an image is expected to conclude; (iii) once an image is finished being read, or (iv) any other span of time relevant to functions being performed by the user… preferably overlaid onto the relevant medical imaging information as seen and/or interpreted by the user 210.”; Homeyer: paragraphs [0082]-[0084], “obtain a given instance of a given workflow, as indicated by block 108. The given instance of the given workflow may be a partially completed workflow, which may be obtained in response to a user updating a record corresponding to the given instance of the given workflow via a user interface… estimate an amount of time consumed by a task in the given instance of the given workflow”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein determining the time estimate for the task performed by the user further comprises: analyzing one or more expected click actions (Gagnon: paragraph [0010], “additional button clicks/activations or menu item selections”, paragraph [0086], “user 210 preferably interacts with the radiology workflow environment 100, the CAD system 102 and/or the biometric interaction system 101 via a set of peripherals… a computer mouse 205b”; Homeyer: paragraphs [0082]-[0084], “obtain a given instance of a given workflow, as indicated by block 108. The given instance of the given workflow may be a partially completed workflow, which may be obtained in response to a user updating a record corresponding to the given instance of the given workflow via a user interface… estimate an amount of time consumed by a task in the given instance of the given workflow”, paragraph [0087], “event handlers operative to detect and onclick (or ontouch) event on a given one of the task cards 208 and display an animated movement of the task card following a user's cursor until a clickrelease (touchrelease) event is detected”. The Examiner notes click actions can be determined and used to determine interruptability).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein tracking the task performance within the software program of the user in real time further comprises: tracking one or more click actions within the software program of the user ; and updating the time estimate for the task being performed by the user (Gagnon: paragraph [0010], “additional button clicks/activations or menu item selections”, paragraph [0086], “user 210 preferably interacts with the radiology workflow environment 100, the CAD system 102 and/or the biometric interaction system 101 via a set of peripherals… a computer mouse 205b”; Homeyer: paragraphs [0082]-[0084], “obtain a given instance of a given workflow, as indicated by block 108. The given instance of the given workflow may be a partially completed workflow, which may be obtained in response to a user updating a record corresponding to the given instance of the given workflow via a user interface… estimate an amount of time consumed by a task in the given instance of the given workflow”, paragraph [0087], “event handlers operative to detect and onclick (or ontouch) event on a given one of the task cards 208 and display an animated movement of the task card following a user's cursor until a clickrelease (touchrelease) event is detected”. The Examiner notes click actions can be determined and used to update the time estimate).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein determining the interruptibility of the user further comprises: identifying one or more similar tasks previously performed by the user; and determining a similarity of the task performed by the user and the one or more similar tasks previously performed by the user (Homeyer: paragraph [0017], “train a time-estimation model based on historical data… identify similar historical issues (e.g., by detecting near duplicates or clustering similar tasks) and estimate an amount of time consumed in each role”, paragraph [0022], “users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role”. Also see, paragraph [0074]. The Examiner notes similar tasks can be identified, additionally tasks can be clustered, clustering of tasks is determination of a similarity under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein providing an indication of the current interruptibility of the user further comprises: utilizing a user dashboard, wherein the user dashboard is comprised of one or more progress status indicators, and wherein the progress status indicators provide a plurality of progress information for one or more users (Homeyer: Figure 5, paragraph [0005], “display a user interface that displays the estimated duration of time or has a visual attribute based on the estimated duration of time”, paragraph [0024], “the user interface (UI) of a dashboard of the project management computer system may be augmented with data indicative of the inferences. For instance, a position of a task in a workflow may be inferred based on previous and current inferred roles of users who have processed the task”, paragraph [0043], “the view generator 36 may be configured to generate various user interfaces by which users view the status of their projects, dashboards, and task queues, as well as create new (or modify) workflows and projects, for instance, like that of FIG. 5”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 8-10
Claim(s) 8-10 is/are analogous to Claim(s) 1-3, thus Claim(s) 8-10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-3.

REGARDING CLAIM(S) 12-14 and 18-20
Claim(s) 12-14 and 18-20 is/are analogous to Claim(s) 5-7, thus Claim(s) 12-14 and 18-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5-7.

REGARDING CLAIM(S) 15 and 16
Claim(s) 15 and 16 is/are analogous to Claim(s) 1 and 3, thus Claim(s) 15 and 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 3.

Claim(s) 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2021/0098112 (hereafter “Gagnon”) and U.S. Patent App. No. 2019/0026663 (hereafter “Homeyer”) as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent No. 2020/0352518 (hereafter “Lyman”), in view of Interruption and Forgetting in Knowledge-Intensive Service Environments (already of record in IDS; hereafter “Froehle”).

Regarding claim 4, Gagnon and Homeyer teach the limitations of claim 1, and further teach wherein tracking the task performance within the software program of the user in real time further comprises: using a [… image …] viewer as the software program; and tracking one or more click actions, wherein the one or more click actions are performed within the [… image …] viewer, […] (Gagnon: Figures 2-8, paragraph [0002], “viewing, interacting with and interpreting data including medical images”. Also see, paragraph [0022]), 
--each of the one or more click actions having a corresponding activity, […] (Gagnon: paragraph [0010], “additional button clicks/activations or menu item selections”, paragraph [0086], “user 210 preferably interacts with the radiology workflow environment 100, the CAD system 102 and/or the biometric interaction system 101 via a set of peripherals… a computer mouse 205b”; Homeyer: paragraphs [0082]-[0084], “obtain a given instance of a given workflow, as indicated by block 108. The given instance of the given workflow may be a partially completed workflow, which may be obtained in response to a user updating a record corresponding to the given instance of the given workflow via a user interface… estimate an amount of time consumed by a task in the given instance of the given workflow”, paragraph [0087], “event handlers operative to detect and onclick (or ontouch) event on a given one of the task cards 208 and display an animated movement of the task card following a user's cursor until a clickrelease (touchrelease) event is detected”. The Examiner notes click actions can be determined and used to determine interruptability).
Gagnon and Homeyer may not explicitly teach (underlined below for clarity):
--wherein tracking the task performance within the software program of the user in real time further comprises: using a DICOM viewer as the software program; and tracking one or more click actions, wherein the one or more click actions are performed within the DICOM viewer, […].
Lyman teaches wherein tracking the task performance within the software program of the user in real time further comprises: using a DICOM viewer as the software program; and tracking one or more click actions, wherein the one or more click actions are performed within the DICOM viewer, […] (Lyman: paragraph [0051], “Some or all of the medical scan entries can be formatted in accordance with a Digital Imaging and Communications in Medicine (DICOM) format or other standardized image format”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Lyman within teaching of Gagnon and Homeyer since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the DICOM images as taught by Lyman for the image viewer of medical images as taught by Gagnon and Homeyer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Gagnon, Homeyer and Lyman may not explicitly teach (underlined below for clarity):
-- […], each of the one or more click actions having a corresponding activity, and wherein the corresponding activity is either a non-interruptible activity or an interruptible activity.
Froehle teaches […], each of the one or more click actions having a corresponding activity, and wherein the corresponding activity is either a non-interruptible activity or an interruptible activity (Froehle: Abstract, “the operational policy of sequestering, where some service resources are protected from interruptions”, page 2, “sequestering, or limiting the potential for interruption to a subset of available service resources. A sequestered server is protected from interruptions, which causes interruptions to flow to other servers not sequestered”. The Examiner notes this is an action corresponding to interruptability or non-interruptability).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining if an activity is interruptible as taught by Froehle with the use of a dicom image viewer as taught by Gagnon, Homeyer and Lyman with the motivation of “sequestering, or limiting the potential for interruption to a subset of available service resources. A sequestered server is protected from interruptions, which causes interruptions to flow to other servers not sequestered” (Froehle: page 15).

REGARDING CLAIM(S) 11 and 17
Claim(s) 11 and 17 is/are analogous to Claim(s) 4, thus Claim(s) 11 and 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 2015/0120375 (hereafter “Nelson”) teaches a task manager that makes determinations for assigning work based on existing workflows and determination of interruptibility of the workflow.
U.S. Patent No. 10,445,702 (hereafter “Hunt”) teaches calculation and presentation of time management objects for work events, in which interruptibility is determined and displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3626